Application for review of sentence imposed by the Superior Court, Judicial District of New Haven, Docket No. CR6-262102.
Thomas Ullman, Esq., Defense Counsel for Petitioner. CT Page 4182
    Robert O'Brien, Esq., Assistant State's Attorney for the State.
SENTENCE AFFIRMED
BY THE DIVISION: The petitioner, who was born on June 1, 1959, was convicted after a trial by jury of the following crimes: Kidnapping 1st Degree, in violation of Conn. Gen. Stats. 53a-92 (a)(2)(A); Sexual Assault in co-habiting relationship, in violation of Conn. Gen. Stats.53a-70b(b); and Criminal Attempt to Commit Assault in the Third Degree in violation of Conn. Gen. Stats. 53a-49 (a)(2),53a-61. He was sentenced to a total effective sentence of 17 years.
The petitioner and victim were living together for some period of time prior to the night of January 22, 1986. At around midnight the victim was returning home when she was confronted at the steps of her apartment by the petitioner. After being slapped by the petitioner, the victim was forced to another area, beaten repeatedly about the face and knocked to the ground. She was taken to the back of the property, pinned against an abandoned car, stripped of her remaining clothing, threatened to be killed, and raped by the petitioner. The petitioner maintained at trial and during the sentencing that he assaulted the victim but did not sexually assault her.
At sentencing petitioner's counsel pointed out that the victim and his client had a loving relationship that could be characterized as "stormy." He also pointed out the pertinent semi-positive employment history.
The sentencing court, contented that it felt that the rape was particularly vicious and had been pre-planned by the petitioner.
In viewing the nature and circumstances of these crimes, the court cannot and should not allow mitigation to be incorporated into a sentencing merely because the victim was known and possibly loved by the petitioner. The laws have been passed for the protection of all of our citizens. The sentence imposed was appropriate and fair. Sentence affirmed.
Klaczak, J., Norko, J. and Barry, J., participated in this decision. CT Page 4183